MEMORANDUM **
Alexander DeJarnette, Jr. appeals pro se the denial of his motion to correct the sentence imposed following his guilty plea conviction for transporting minors with intent to engage in prostitution, transporting an adult with intent to engage in prostitution, and witness tampering, in violation of 18 U.S.C. §§ 2423(a), 2421, and 1512(b)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
DeJarnette relied on 18 U.S.C. § 3742(a)(2) for his motion contending that his sentence was incorrectly calculated because four of his prior convictions should have been treated as two. The district court properly ruled that § 3742 does not provide authority for such a motion. The district court also properly rejected the motion as an untimely Rule 35(c) motion, see United States v. Barragan-Mendoza, 174 F.3d 1024, 1030 (9th Cir.1999) (discussing seven-day time limit).
Moreover, we enforce DeJarnette’s plea agreement’s waiver of appeal and collateral attack, foreclosing each of his contentions. See United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). He received a sentence consistent with the Rule 11(e)(1)(C) agreement, and there is no evidence that the waiver of the right to appeal was not knowing or voluntary.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.